Case 3:20-cv-02131-GPC-JLB Document 7-18 Filed 04/01/21 PageID.201 Page 1 of 13




                          EXHIBIT 15
                                                                 SUPERSEDED
 Case 3:20-cv-02131-GPC-JLB Document 7-18 Filed 04/01/21 PageID.202 Page 2 of 13




                            C!1ountu
                                   of ~an JE}iego
                               HEAL TH AND HUMAN SERVICES AGENCY
                                       PUBLIC HEAL TH SERVICES




                        ORDER OF THE HEAL TH OFFICER
                        AND EMERGENCY REGULATIONS
                             (Effective July 30, 2020)

Pursuant to California Health and Safety Code sections 101040, 120175 , and 120175.5 (b) the
Health Officer of the County of San Diego (Health Officer) ORDERS AS FOLLOWS:

Effective 12:00 a.m. on Thursday, July 30, 2020 and continuing until further notice, the following
will be in effect for San Diego County (county):

1. All persons are to remain in their homes or at their place of residence , except for employees
   or customers traveling to and from essential businesses , reopened businesses, or essential
   activities as defined in section 22, below , or to participate in individual or family outdoor
   activity as allowed by this Order.

2. All public or private "gatherings," as defined in section 22 below, are prohibited .

3. All businesses not meeting the definition of essential business or reopened business in section
   22 below are referred to in this Order as "non-essential businesses" and shall be and remain
   closed for the duration of this Order. All essential businesses and reopened businesses must
   comply with the requirements of this Order. Notwithstanding the foregoing , any business may
   remain open if its employees and owners can provide its services from home , including by
   telecommuting, without direct contact with the public.

4. All public, charter and private schools shall not hold classes on the school campus, and shall
   conduct distance learning only as required by COVID-19 and Reopening In-Person Learning
   Framework for K-12 Schools in California , 2020-2021 School Year issued by the California
   Department       of     Public     Health      on    July      17,    2020     available    at
   {https://www .cdph .ca.gov/Programs /CID/DCDC /CDPH%20Document%20Library /COVID-
   l 9/Schools%20Reopening%20Recommendations.pdf }. Colleges and Universities shall not
                                                                       Exhibit 15, Page 104
                                                               SUPERSEDED
Case 3:20-cv-02131-GPC-JLB Document 7-18 Filed 04/01/21 PageID.203 Page 3 of 13



   hold classes or other school activities where students gather on the school campus, except for
   research-related activities in colleges and universities and where necessary to train students
   who will serve as essential workers.

5. Child daycare and child care providers shall operate in compliance with the measures set forth
   in State COVID-19 Updated Guidance: Child Care Programs and Providers and shall prepare
   and post a Safe Reopening Plan pursuant to section 11, below.

6. "Non-essential personnel ," as defined in section 22 below, are prohibited from entry into any
   hospital or long-term care facility. All essential personnel who are COVID-19 positive or
   show any potential signs or symptoms of COVID-19 are strictly prohibited from entry into
   hospitals or long-term ·care facilities . Notwithstanding the foregoing, individuals requiring
   medical care for COVID-19 or related conditions may be admitted to hospitals or other
   medical facilities if the hospital or medical facility is appropriate for treating COVID-19 and
   has adequate precautions in place to protect its patients, medical personnel and staff.

7. Hospitals and healthcare providers , including dentists shall:
      a. Take measures to preserve and prioritize resources; and,
      b. May authorize and perform non-emergent or elective surgeries or procedures based on
          their determination of clinical need and supply capacity, and where consistent with
          State guidance.
       c. Nothing in this Order shall prevent physicians and other healthcare providers from
          conducting routine preventive care provided it confonns to any applicable State
          guidance.
       d. Nothing in this Order shall prevent dentists or dental hygienists from conducting routine
          preventive care provided it conforms to any applicable State guidance.

8. Hospitals, healthcare providers, pharmacies and commercial testing laboratories shall report
   all COVID-19 test results to the Public Health Officer immediately after such results are
   received.

9. All persons two years of age or older who are present in the county shall have possession of a
   face covering when they leave their home or place of residence and shall wear the face
   covering as described and required in California Department of Public Health Face Covering
   Guidance         issued       on       June        18,        2020,        (available      at:
   https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
                                           Page 2 of 12
           ORDER OF THE HEAL TH OFFICER AND EMERGENCY REGULATIONS


                                                                      Exhibit 15, Page 105
                                                                   SUPERSEDED
 Case 3:20-cv-02131-GPC-JLB Document 7-18 Filed 04/01/21 PageID.204 Page 4 of 13



   19/Guidance-for-Face-Coverings    06-18 -2020 .pd f) .


I 0. All essential businesses that allow members of the public to enter a facility must prepare and
     post a "Social Distancing and Sanitation Protocol" on the fonn available at:
     https ://www. sandiegocounty
     .gov/content /dam/sdc/hhsa /programs /phs /Epidemiology /covid 19/ SOCIAL DISTANCING
     AND SANITATION PROTOCOL 04022020 Vl.pdf ), or on a fonn required by another
     governmental entity requiring substantially similar infonnation , for each of their facilities open
   to the public in the county. The Social Distancing and Sanitation Protocol must be posted at
   or near the entrance of the relevant facility , and shall be easily viewable by the public and
   employees. A copy of the Social Distancing and Sanitation Protocol must also be provided to
   each employee perfonning work at the facility. All essential businesses shall implement the
   Social Distancing and Sanitation Protocol and provide evidence of its implementation to any
   authority enforcing this Order upon demand. The Social Di stancing and Sanitation Protocol
   must ensure all required measures are implemented and must identify and require measures
   necessary to implement social distancing are implemented at each facility that will ensure
   social distancing and sanitation at that particular facility. If the measures identified and
   implemented are not effective in maintaining proper social distancing and sanitation , the
   business shall promptly modify its Social Distancing and Sanitation Protocols to ensure proper
   social distancing and sanitation. Any business that fails to successfully implement social
   distancing and sanitation may be required to close.


11. All reopened businesse s, with the exception of restaurants , bars , wineries , distilleries and
   breweries which do not limit services to take -out or delivery , must prepare and post a " Safe
   Reopening               Plan"           on              the            fonn             available
   at:https ://www .sandiegocounty .gov/content /darn/sdc /hhsa /programs /phs /Epidemiology /covid
   19/Community Sector Support /BusinessesandEmployers /SafeReopeningPlanTemplate.pdf
   for each of their facilities in the county. Restaurant s bars , wineries , distilleries and breweries
   which do not limit ser vices to take-out or delivery , must prepare and post a "COVID-19
   Restaurant Operating Protocol" on the form available at
   https ://www.sandiegocounty .gov/ content / dam/sdc/ deh/ fhd/food /pdf / covid l 9sdrestaurantoper
   atingprotocol en.pdf for each restaurant in the county. The Safe Reopening Plan or COVID-
   19 Restaurant Operating Protocol must be posted at or near the entrance of the relevant facility ,
   and shall be easily viewable by the public and employees. A copy of the Safe Reopening Plan
   or COVID-19 Restaurant Operating Protocol must also be provided to each employee
   perfonning work at the facility. All reopened businesses shall implement the Safe Reopening
   Plan or COVID-19 Restaurant Operating Protocol and provide evidence of its implementation
                                              Page 3 of 12
            ORDER OF THE HEAL TH OFFICER AND EMERGENCY REGULATIONS
                                                                          Exhibit 15, Page 106
                                                                  SUPERSEDED
 Case 3:20-cv-02131-GPC-JLB Document 7-18 Filed 04/01/21 PageID.205 Page 5 of 13



   to any authority enforcing this Order upon demand . The Safe Reopening Plan or COVID-19
   Restaurant Operating Protocol must ensure all required measures are implemented. If the
   measures identified and implemented are not effective in maintaining proper social distancing
   and sanitation , the business shall promptly modify its Safe Reopening Plan or COVID-19
   Restaurant Operating Protocol to ensure proper social distancing and sanitation. Any business
   that fails to comply with its Safe Reopening Plan or COVID-19 Restaurant Operating Protocol
   shall immediately close .

12. When the State of California has issued an industry guidance , or any subsequent amendments
    thereto , with mandatory and/or suggested measures to be implemented by a particular type of
    business or industry , a reopened business must include in its Safe Reopening Plan all of the
    industry guidance mandatory measures , including , but not limited to, all of the requirements
    and guidance set forth in the Statewide Public Health Officer Order , issued by the California
    Department of Health Services on Julyl3 , 2020 , all portions of which are operative in San
    Diego       County      effective                     immediately ,    and      available    at
    {https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
    19/SH0%200rder%20Dimming%20Entire%20State%207-l 3-2020.pdf}. The reopened business
    shall include all suggested measures necessary to maintain proper sanitation , employee
    screening , social distancing and facial coverings . Any mandatory measure s required by this
    Order must also be included in the Safe Reopening Plan.

13. All brewpubs , brewerie s, bars and pub s shall close unless they comply with section 14c, below ,
    in which case they shall comply with all other requirements in this section and section 14
    below . All other restaurants , bars , wineries , distilleries and breweries shall close indoor
    service in conformance with the requirements set fmih in the Statewide Public Health Officer
    Order , issued by the California Department of Health Services on July 13, 2020 , all pmiions of
    which are operative         in San Diego County effective immediately , and available at
     {https://www.cdph.ca.gov/Programs/C1D/DCDC/CDPH%20Document%20Library/COVID-
     19/SH0%200rder%20Dimming%20Entire%20State%XXX-XX-XXXX.pdf}, and shall be closed from
    10:00 p.m. until 5:00 a.m . every day. Guests already in the facility at 10:00 p .m. may remain
    in the facility until 11:00 p.m. Only staff needed to close , open or clean shall be in the facility
    between the hours of 11:00 p.m. and 5:00 a.m.

14. All restaurants , bars , wineries and bre weries shall also be required to ensure their customers
    comply with all of the following measures and shall immediately close if they are not able to
    do so:
                                              Page 4 of 12
             ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS

                                                                         Exhibit 15, Page 107
                                                                SUPERSEDED
 Case 3:20-cv-02131-GPC-JLB Document 7-18 Filed 04/01/21 PageID.206 Page 6 of 13



      a. No food or beverages shall be served to or consumed by a customer who is not seated
         at a table designated by the restaurant for dining.
      b. The bar area of a restaurant may be used only for table service of meals.
      c. Alcoholic drinks shall only be served as pait of a meal and must be sold and served in
         the same transaction as the meal. All meals shall be served by a food operator permitted
         by the San Diego County Department of Enviromnental Health . This restriction shall
         not be applicable to outdoor service of wine at a winery or spirits at a distillery.
      d. Customers shall not stand in the restaurant , bar , winery , distillery or brewery except in
         the reception area while waiting for a table or to pick up take-out food. If customers
         cannot be socially distanced in the reception area they shall wait in their cars or outside
         of the restaurant in a line with six feet between each customer.
      e. Discontinue open seating . All members of the party must be present before seating and
         the host must bring the entire party to the table at one time. The customers allowed at a
         table are limited to members of a single household or customers who have asked to be
         seated together at the time a table is requested.
      f. Discontinue seating customers and/or groups at bar counters , sushi preparation bars ,
         etc. where they cannot maintain at least six feet of distance from employee work
         areas /stations. Install physical baniers or partitions in areas where maintaining a
         physical distance of six feet is difficult.
      g. Customers are not required to wear face coverings while at a table with members of the
         same household . Customers at a table with non-household members are not required
         to wear face coverings when eating and drinking. Customers are required to wear face
         coverings at all other times in conformance with paragraph 9, above.
      h. Tables designated for dining shall be six feet apart , or separated by baniers or partitions
         that extend above the heads of customers while seated. Customer shall not be allowed
         to bring additional chairs to the table that interfere with the six foot separation .
      1. Self-serve food or drink options , such as buffets , salad bars , and drink stations are not

         allowed.
      J. Shared entertainment items such as board games, arcade games and vending machines
         are prohibited and customers shall not have access to game and entertaimnent areas
         such as pool tables or darts .
      k. Dance floors shall be closed and live perfonnances such as musical or dance acts shall
         be discontinued.
      1. Any customer that refuses to comply with this section shall be subject to enforcement
         per Health and Safety Code section 120295.

15. Places of Worship - Religious services and cultural ceremonial activities (including wedding
                                           Page 5 of 12
           ORDER OF THE HEAL TH OFFICER AND EMERGENCY REGULA TIO NS
                                                                       Exhibit 15, Page 108
                                                               SUPERSEDED
Case 3:20-cv-02131-GPC-JLB Document 7-18 Filed 04/01/21 PageID.207 Page 7 of 13



   ceremonies but not receptions) may be conducted in confonnance with the State Guidance
   pursuant to sections 11 and 12, above. Given the high risk of this activity , vulnerable members
   of the population (over 65 years old, compromised immune system or underlying condition)
   are strongly encouraged to participate through streaming or some other form of remote
   technology. Outdoor services and cultural ceremonial activities may be conducted provided
   all persons practice social distancing as defined in section 22e , below.

16. Each essential business and reopened business shall:
       a. Require all employees /on-site contractors (hereinafter refeITed to as employees) to have
          possession of face coverings and wear them as described in section 9 above when in the
          business facility; and ,
       b. Shall conduct temperature screening of all employees and prohibit entry to the
          workplace of employees with a temperature of 100 degrees or more , employees
          exhibiting COVID-19 symptoms as described by the Centers for Disease Control and
          Prevention, or employees who have recently been exposed to a person who has tested
          positive for COVID-19 (either directly or through a breach of Personal Protective
          Equipment in the case of healthcare worker s/first responders); and
       c. Take all of the following actions if an employer becomes aware that an employee is
          diagnosed with COVID-19:
                   1. Promptly notify the County Depaitment of Public Health that there is an

                      employee diagnosed with COVID-19, together with the name, date of birth ,
                      and contact infonnation of the employee.
                  11. Cooperate with the County Department of Public Health's COVID-19

                      response team to identify and provide contact infonnation for any persons
                      exposed by the employee at the workplace.
                 111. When three or more cases are identified at the workplace within a span of 14

                      days , provide notice of the exposure to any employees , customers , or any
                      other persons who may have been exposed to COVID-19 at the workplace .
                      A strong recommendation is made that employers also provide such notice
                      when at least one employee is diagnosed with COVID-19 in the workplace.
17. Outdoor Recreation
       a. Each public park and recreation area or facility , shall operate in compliance with the
          measures set forth in the State COVID-19 Industry Guidance: Campgrounds , RV Parks
          and Outdoor Recreation . The operator of the park shall prepare a Safe Reopening Plan
          pursuant to section 11, above , indicating how the park or recreation facility will
          implement the required measures. Any park or recreation area/facility at which the
                                           Page 6 of 12
           ORDER OF THE HEAL TH OFFICER AND EMERGENCY REGULATIONS


                                                                      Exhibit 15, Page 109
                                                               SUPERSEDED
 Case 3:20-cv-02131-GPC-JLB Document 7-18 Filed 04/01/21 PageID.208 Page 8 of 13



          Protocol requirements cannot be effectively implemented may be required to close.
       b. Outdoor recreation instruction and day camps that comply with the State COVID-19
          Industry Guidance: Day Camps , may be conducted in park and recreation
          areas/facilities.
       c. Swimming pools owned or operated by a Homeowners' Association , Condominium or
          Apartment complex may be open provided the owner or operator completes and posts
          a Safe Reopening Plan that shows conformance with the requirements of this Order and
          with the swimming pool/aquatic venues requirements of the State COVID-19 Industry
          Guidance on Fitness Facilities.

18. All essential businesses and reopened businesses that remain in operation in accordance with
    the Order shall make every eff011to use telecommuting for their workforces.

19. A strong reco1mnendation is made that all persons who are 65 years old or older, have a chronic
    underlying condition , or have a compromised immune system self-quarantine themselves at
    home or other suitable location .

20. All persons an-iving in the county from international locations identified on the Centers for
    Disease Control and Prevention (CDC) Warning Level 2 or 3 Travel Advisory (available at:
    https ://wwwnc.cdc.gov /travel/notices ) shall be subject to 14-day home or other suitable
    location quarantine and self-monitoring.

21. Persons who have been diagnosed with COVID-19, or who are likely to have COVID-19 , shall
    comply with the Order of the Health Officer titled: "Isolation of All Persons with or Likely to
    have COVID-19", or as subsequently amended. Persons who have a close contact with a person
    who either has COVID-19 , or is likely to have COVID-19, shall comply with the Order of the
    Health Officer titled: "Quarantine of Persons Exposed to COVID-19 ," or as subsequently
    amended.                        Both         orders          are          available          at:
    https ://www.sandiegocounty .gov/ conten t/sdc/hhsa/programs /phs/ c01mnunity epidemiology / d
    c/2019-nCo V/health-order.html. If a more specific isolation or quarantine order is issued to a
    person , that order shall be followed.

22. For purposes of this Order:
       a. "Essential business" 1s any business or activity (or a business /activity that
           employs /utilizes workers) designated by the State Public Health Officer as "Essential
           Critical Infrastructure Workers" set forth in: https ://covid 19.ca.gov/img/Essential
           CriticallnfrastructureWorkers.pd f) as that list may be updated from time-to-time, and
                                           Page 7 of 12
           ORDER OF THE HEAL TH OFFICER AND EMERGENCY REGULA TIO NS
                                                                      Exhibit 15, Page 110
                                                                  SUPERSEDED
Case 3:20-cv-02131-GPC-JLB Document 7-18 Filed 04/01/21 PageID.209 Page 9 of 13



         referenced in Executive Order N-33-20 issued by the Governor of the State of
         California. For the purpose s of this Order , the following busine sses in the Food and
         Agriculture Sector are considered "groceries " or "other retail that sells food and
         beverages": grocery stores , comer stores and convenience stores , liquor stores that sell
         food, fanner's markets , food banks , fann and produce stands , supermarkets , big box
         stores that sell groceries and essentials , or similar business that sell food so long as the
         store has a cun-ent permit related to the sale of food and/or beverages from the San
         Diego County Department of Environmental Health .
    b.   "Gathering " is any event or convening that brings together more than one person in a
         single room or single indoor or outdoor space at the same time . A gathering does not
         include:
                  1. A gathering consisting only of members of a single family or household .

                 11. Operations at airports , public transportation or other spaces where persons in

                     transit are able to practice social distancing.
                m . Operations at essential businesses as defined m section 22a above and
                     reopened businesses as defined in 22f below and where the other
                     requirements set forth in this Order are followed.
    c.   "Long term care facility" is a facility serving adults that require assistance with
         activities of daily living , including a skilled nursing facility , and that is licensed by the
         California Department of Community Care and Licensing , or the California Department
         of Public Health.
    d.   "Non-essential personnel" are employees , contractors , or members of the public who
         do not perfonn treatment, maintenance , support , or administrative tasks deemed
         essential to the healthcare mission of the long-term care facility or hospital. Non-
         essential personnel do not include first responders , nor State , federal , or local officials ,
         investigators , or medical personnel caiTying out lawful duties . Non-essential personnel
         do not include visitors to hospital s and long-tenn care facilities who are granted entry
         by the facility's director, or designee, because they are family or friends who are visiting
         a resident in an end of life or similar situation , are parents or guardians visiting a child
         who is a patient , or because of any other circumstances deemed appropriate by the
         facility director , or designee , and where appropriate precautions by the facility that
         follow federal , State, and local public health guidance regarding COVID-19 are
         followed.
    e.   "Social distancing " is maintaining a six-foot separation from all persons except for
         household members , first responders and medical providers or employees conducting
         temperature screenings.
                                            Page 8 of 12
          ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS


                                                                         Exhibit 15, Page 111
                                                                SUPERSEDED
 Case 3:20-cv-02131-GPC-JLB Document 7-18 Filed 04/01/21 PageID.210 Page 10 of 13



       f. "Reopened business" is a business that is not an essential business as stated in section
          22a above , and has reopened in conformance with the State of California's Resilience
          Roadmap (available at: https :// covid 19.ca.gov /roadmap-counties /) and the Statewide
          Public Health Officer Order, issued by the California Department of Health Services
          on July 13, 2020 , all portions of which are operative in San Diego County effective
          immediately ,                     and                    available                     at
          {https://www.cdph.ca.gov/Programs/CID/DCDC/CDPH%20Document%20Library/COVID-
          l 9/SH0%200rder%20Dimming%20Entire%20State%207-l3-2020.pdf} .              A reopened
             business may open when the State has posted the applicable COVID - 19 INDUSTRY
             GUIDANCE , the Public Health Officer has posted an acknowledgement of the
             reopened status on the County of San Diego Corona virus website and the business has
             complied with the requirements of this Order.


23. Hotels and lodging establishments may be open for all guests , including tourists and leisure
   guests , provided they comply with the State COVID-19 Industry Guidance: Hotels , Lodging
   and Short Term Rentals and complete and post a Safe Reopening Plan pursuant to section 11,
   above .

24. This Order is issued as a result of the World Health Organization's declaration of a worldwide
   pandemic of COVID-19 disease , also known as "novel corona virus. "


25. This Order is issued based on scientific evidence regarding the most effective approaches to
    slow the transmi ssion of communicable diseases generally and COVID-19 specifically , as well
   as best practices as currently known and available to protect vulnerable members of the public
   from avoidable risk of serious illness or death resulting from exposure to COVID-19. The age,
   condition, and health of a significant portion of the population of the county places it at risk
   for serious health complications, including death , from COVID-19 . Although most individuals
   who contract COVID-19 do not become seriously ill, persons with mild symptoms and
   asymptomatic persons with COVID-19 may place other vulnerable members of the public -
   such as older adults , and tho se with underlying health conditions - at significant risk.


26. The actions required by this Order are necessary to reduce the number of individuals who will
    be exposed to COVID-19 , and will thereby slow the spread of COVID-19 in the county. By
    reducing the spread of COVID-19 , this Order will help preserve critical and limited healthcare
    capacity in the county and will save lives.


27. This Order is issued in accordance with , and incorporates by reference: a) the Declaration of
                                            Page 9 of 12
              ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS
                                                                      Exhibit 15, Page 112
                                                                  SUPERSEDED
Case 3:20-cv-02131-GPC-JLB Document 7-18 Filed 04/01/21 PageID.211 Page 11 of 13



   Local Health Emergency issued by the Health Officer on February 14, 2020; b) the
   Proclamation of Local Emergency issued by the County Director of Emergency Services on
   February 14, 2020; c) the action of the County Board of Supervisors to ratify and continue
   both the local health emergency and local emergency on February 19, 2020 ; d) the
   Proclamation of a State of Emergency issued by the Governor of the State of California on
   March 4, 2020 ; e) Executive Order N-25 -20 issued by the Governor of the State of California
   on March 12, 2020 which orders that "All residents are to heed any orders and guidance of
   state and local health officials , including but not limited to the imposition of social distancing
   measures, to control COVID-19"; f) Proclamation 9984 regarding COVID-19 issued by the
   President of the United States on March 11, 2020; g) Executive Order N-33-20 issued by the
   Governor of the State of California on March 19, 2020; h) the "Interim Additional Guidance
   for Infection Prevention and Control for Patients with Suspected or Confinned COVID-19 in
   Nursing Homes" issued by the CDC ; i) COVID - 19 guidance issued by the California
   Department of Public Health on including , but not limited to the Face Coverings Guidance
   issued on April 1, 2020 ; andj) the State of California's "Resilience Roadmap."

28. This Order is issued to prevent circumstances often present in gatherings that may exacerbate
    the spread of COVID-19 , such as: 1) the increased likelihood that gatherings will attract people
    from a broad geographic area; 2) the prolonged time period in which large numbers of people
    are in close proximity ; 3) the difficulty in tracing exposure when large numbers of people
    attend a single event or are at a single location; and 4) the inability to ensure that such persons
    follow adequate hygienic practices.

29 . This Order is issued to provide additional opportunities for recreational activities while also
     requiring additional protections from the spread of COVID-19 to the public who are taking
     advantage of these opportunities for recreational activities . And providing additional
     protections for employees of essential businesses or reopened business and their
     customers /clients by increasing facial covering requirements and health checks and
     temperature screening .

30 . This Order is issued to protect the public health as businesses are allowed to reopen by
     requiring businesses to implement procedures necessary to ensure their employees and
     customers comply with social distancing , sanitation and screening practices .

31. This Order comes after the release of substantial guidance from the Health Officer , the
    California Department of Public Health, the CDC, and other public health officials throughout
                                            Page 10 of 12
            ORDER OF THE HEALTH OFFICER AND EMERGENCY REGULATIONS


                                                                        Exhibit 15, Page 113
                                                                SUPERSEDED
 Case 3:20-cv-02131-GPC-JLB Document 7-18 Filed 04/01/21 PageID.212 Page 12 of 13



   the United States and around the world.

32. The statement of facts and circumstances set forth as justification for each Guidance issued by
    the California Department of Health Services that is referenced in this Order are hereby
    accepted and incorporated by reference into this Order.

33.Pursuant to Health and Safety Code section 120175.5 (b) all governmental entities in the
   county shall take necessary measures within the governmental entity's control to ensure
   compliance with this Order and to disseminate this Order to venues or locations within the
   entity's jurisdiction where gatherings may occur.

34. Violation of this Order is subject to fine, imprisonment, or both. (California Health and Safety
    Code section 120295.)

35. To the extent necessary , this Order may be enforced by the Sheriff or chiefs of police pursuant
    to Government Code sections 26602 and 41601 and Health and Safety Code section 101029 .




                                           Page 11 of 12
           ORDER OF THE HEAL TH OFFICER AND EMERGENCY REGULA TIO NS
                                                                       Exhibit 15, Page 114
                                                                SUPERSEDED
Case 3:20-cv-02131-GPC-JLB Document 7-18 Filed 04/01/21 PageID.213 Page 13 of 13




36. Once this Order takes effect it shall supersede the Order of the Health Officer and Emergency
    Regulations dated July 20, 2020 .

IT IS SO ORDERED:

Date: July 29, 2020
                                                  Wilma J. Wo len, M.D. , M.P.H .
                                                  Public Health Officer
                                                  County of San Diego



                                EMERGENCY REGULATIONS

As Director of Emergency Services for the County of San Diego , I am authorized to promulgate
regulations for the protection of life and prope1iy pursuant to Government Code Section 8634 and
San Diego County Code section 31.103. The following shall be in effect for the duration of the
Health Officer Order issued above which is incorporated in its entirety by reference:

         The Health Officer Order shall be promulgated as a regulation for the protection of life and
         property.
Any person who violates or who refuses or willfully neglects to obey this regulation is subject to
fine , imprisonment , or both. (Government Code section 8665.)



Date: July 29, 2020

                                                  Chief Administrative Officer
                                                  Director of Emergency Services
                                                  County of San Diego




                                           Page12of12
            ORDER OF THE HEAL TH OFFICER AND EMERGENCY REGULATIONS


                                                                       Exhibit 15, Page 115
